—Order of disposi*340tion, Family Court, New York County (Mary Bednar, J.), entered June 10, 1992, which adjudicated respondent a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him on probation for a period of 18 months, unanimously reversed, on the law, and the petition dismissed, without costs.
As the presentment agency concedes, the petition must be dismissed as jurisdictionally defective since a prima facie case based on nonhearsay allegations was not made out in the absence of a laboratory report attesting that the substance possessed by respondent was cocaine (Matter of Jahron S., 79 NY2d 632). The fact the laboratory report was furnished to the court during a later court appearance did not remedy the defect (see, Matter of Detrece H., 78 NY2d 107). Concur — Wallach, J. P., Kupferman, Ross, Williams and Tom, JJ.